COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of M.K.E. aka M.K.E. aka M.E. aka M.E.

Appellate case number:    01-22-00001-CV

Trial court case number: 2020-02300J

Trial court:              313th District Court of Harris County

        On April 5, 2022, Appellant J.L.C.F. filed an Unopposed Second Motion for Extension of
Time to File Appellant’s Brief, asking for a ten-day extension of time to file her appellate brief.
Appellant’s motion is granted. Appellant’s brief is due April 15, 2022. No further extensions
will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: April 12, 2022